221 F.2d 477
In the Matter of Edmond C. FLETCHER, Appellant.
No. 6935.
United States Court of Appeals, Fourth Circuit.
Argued March 10, 1955.Decided April 1, 1955.

Edmond C. Fetcher, pro se, and Luther W. White, III, Norfolk, Va., amicus curiae on the brief.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal by Edmond C. Fletcher from an order denying his motion to vacate an order of June 20, 1933, which disbarred him and forbade him to practice in the court below.  We have had occasion to consider the validity of this order on two appeals to this court in which Mr. Fletcher had been found guilty of contempt in disobeying it.  Fletcher v. United States, 4 Cir., 174 F.2d 373, and In re Fletcher, 4 Cir., 216 F.2d 915.  We need not repeat what was said in the opinions in those cases, which thoroughly support the action of the court below in denying the motion.


2
It is argued that the court was without jurisdiction to enter the order of disbarment because it was recited therein that appellant was admitted to practice on the sole ground that he had been duly licensed and admitted to practice before the Supreme Court of the District of Columbia, whereas the minutes of the court showed merely that he was admitted on motion with no mention in the minutes of his having been admitted in the District of Columbia.  The answer, of course, is that, while there is nothing to show that the recital in the order of disbarment was not correct, the matter which justified the order of disbarment was, not the ground of appellant's admission to practice, but the fact that he had been disbarred by the courts of the District of Columbia.  The court below had inherent power to disbar for cause any lawyer practicing before it; and it was manifestly sufficient cause for disbarring a non-resident lawyer that he had been disbarred by the courts of the district of his residence.  See our rule 6, section 3.


3
Affirmed.